Per Curiam.
This is a dispute between two brothers who each owned 50 percent of the defendant corporation’s stock. The dispute has caused one brother, Richard, to institute receivership proceedings in the Superior Court. Richard is before us on his appeal from an order of a Superior Court justice authorizing the coreceivers to distribute $22,500 of the corporation’s cash to his brother, Raymond. Raymond seeks a dismissal of Richard’s appeal under our Rule 16(g). Richard, on the other hand, contends that the trial justice abused his discretion in ordering the distribution because there is nothing in the record to indicate that the trial justice ever considered the effect of the disposition upon the corporate assets.
We have reviewed the record, and it is our belief that the interests of both litigants would best be served by the denial of Raymond’s motion and a grant of Richard’s appeal.
Mortimer C. Newton, for plaintiff.
Joseph B. Carty, for defendants.
Accordingly, the motion of Raymond J. F. Pariseault, Jr. to affirm the order of distribution is denied, the appeal of Richard Pariseault is hereby sustained, the order appealed from is vacated, and the case is remanded to the Superior Court for further proceedings.